Dismissed and Memorandum Opinion filed September 23, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00695-CR

                       EX PARTE SONDRA HUMPHREY



           On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 1971655

                  MEMORANDUM                       OPINION


      This is an attempted appeal from a judgment of contempt. Orders for
contempt of court cannot be appealed. Ex parte Eureste, 725 S.W.2d 214, 216
(Tex. Crim. App. 1986). The proper course of review from a contempt order
entered in a district court is by an original application for writ of habeas corpus. Id.
See also Tex. Const. art. V, § 5.

      We lack jurisdiction over this attempted appeal. Accordingly, the appeal is
ordered dismissed.
                                            PER CURIAM



Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                       2